 In the Matter of J. G. VAGIM, AN INDIVIDUAL, DOING BUSINESS AS VA-GIM PACKING COMPANYandPACKING HOUSE EMPLOYEES UNION,LOCAL 19653Case No. C-2121.-Decided March 7, 1942Jurisdiction:dried fruits processing and packing industry.Settlement:stipulation providing for compliance with the Act.RemedialOrders: entered on stipulation.Mr. JohnPaul Jennings,for the Board.Mr. lener W.Nielsen,of Fresno, Calif.,for the respondent.Mr. Malvern P. Hilliard,ofFresno, Calif.,for the Union.Jt'Ir.Max E. Halpern,of counsel to the Board.DECISIONandORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Packing HouseEmployees Union, Local 19653, affiliated with the A. F. of L., hereincalled the Union, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Twentieth Region (San Fran-cisco, California), issued its complaint dated January 31, 1942, and itsamended complaint dated February 10, 1942, against J. G. Vagim, anindividual doing business as Vagim Packing Company, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On January31,'1942, copies of the complaint, accompanied by a notice of hearing,were duly served upon.the respondent and the Union.With respect to the unfair labor practices, the amended complaintalleged in substance: (1) that the respondent had discharged threenamed employees because of their membership in and activities onbehalf of the Union; (2) that by the foregoing acts, the respondentinterfered with, restrained, and coerced his employees in the exerciseof the rights guaranteed by Section 7 of the Act; and (3) that by the39 N. L. R. B., No. 102.564 f,J.G.VAGIM565foregoing acts, the respondent discriminated in regard to the hire andtenure of employment of the said employees and thus discouragedmembership in the Union.The respondent, filed his answer dated February 17,, 1942, to theamended complaint herein, denying, that he had engaged in or was en-gaging in the alleged unfair, labor practices.On February 18,'1942, the respondent, the Union, and the attorneythe Board, for settlement of the case.The stipulation provides asfollows:STIPULATIONIt is hereby stipulated and agreed by and between J. G. Vagun,an individual doing business as Vagim Packing Company, herein-after referred to as the Respondent, by his attorney, Iener W.Nielsen, Packing House Employees Union, Local 19653, herein-after referred to as the Union, and John Paul Jennings, attorney,National Labor Relations Board, as follows:-I.Respondent is an individual doing business as'Vagim PackingCompany, with his principal office and place of ' business atFresno, Fresno County, California, hereinafter called the Fresnoplant.Respondent is engaged at his Fresno plant in the businessof processing and packing raisins, figs and other dried fruits.Raw materials used by-the Respondent consist principally of fruitgrown and dried in, the vicinity of Fresno, California and pur-chased from the growers by Respondent.During the calendar year 1941 Respondent sold his dried fruitproducts for an amount in excess of one million dollars. Inexcess of 95% of the dried fruit products sold by -Respondentwere sold and transported from Respondent's Fresno plant topoints and places outside the State-of California.Respondent'sbusiness during the calendar year 1941 as above stipulated, wassubstantially the same as his business during the calendar year of1940, and 'Respondent's business at the present time is sub-stantially the same as during 1941.For the purposes of thisproceeding and not otherwise, Respondent- stipulates that hisoperations affect commerce within the meaning of Sectioni,2 (6)and (7) of the National Labor Relations Act:II.iPacking House Employees -Union,' ;Local' ^ 19653, is a labororganization within the meaning of Section ' 2- (5) 'of the NationalLabor Relations Act, affiliated with the American' Federation of -Labor.' 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.All the parties hereto waive their right to a hearing, to themaking of findings of fact and conclusions of law by the NationalLabor Relations Board herein, and to any other or further pro-cedure before said Board, and agree that the charges, complaint,amended complaint and notice of hearing, affidavit as to serviceof said complaint and notice of hearing, the answer of Respondent,the National Labor Relations Board Rules and Regulations--,Series 2, as amended, and this Stipulation, shall constitute theentire record in this case and shall dispense with the necessityfor the hearing provided for in the said complaint and notice ofhearing.This record shall be filed with the National LaborRelations Board by transmitting the same to the Chief TrialExaminer of the said Board at Washington, D. C.IV.Without admitting that the unfair labor practices alleged in thecomplaint or referred to in the form of order set forth below havebeen committed by any of the parties hereto, and expressly on theunderstanding that nothing contained in this stipulation or inthe order or decree provided for herein shall be construed as anan admission or finding, express or implied, that any such unfairlabor practices have been committed by any of the parties hereto,the parties join in this stipulation to the end that this matter may-be amicably and promptly settled.Upon the entire recordherein, including this stipulation if and when approved by theNational Labor Relations Board, an, order may be forthwithentered by the said board as follows:1.Respondent, J.'G. Vagim, his agents, successors and assignsshall not:(a) In any manner interfere with, restrain or coerce his em-ployees in the exercise of their right to form, join or assist labororganizations, to bargain collectively through representatives oftheir own choosing and to engage' in concerted activities for thepurposes of collective bargaining or other mutual aid or protec-tion;(b)Discouragemembership in Packing House EmployeesUnion, Local 19653, A. F. of L., or any other labor organizationof its employees, by discriminating against said employees inrespect to their hire or tenure of employment or any term orcondition thereof.2.Respondent, J. G. Vagim, his agents, successors and assigns,shall take the following affirmative action to effectuate the policiesof the National Labor Relations Act: J.G.VAGTM567(a)Offer to Charles W. Morgan, Rivers Spradling and LorenzoAllie, reinstatement to their former or substantially equivalentpositions at the beginning of the 1942 season, without prejudiceto their seniority or other -rights or privileges, before offeringemployment to any individual not in the employ of Respondenton October 8, 1941(b)Make whole Rivers Spradling and Lorenzo Allie for any lossof pay they may have suffered from October 9, 1941 down to thedate hereof by payment to Rivers Spradling of the sum of $45.00(forty five) [sic] and by payment to Lorenzo Allie of the sum of$45.00 (forty five) [sic].(c)Post and maintain for sixty consecutive days, notices inconspicuous places in its Fresno plant, setting forth the provisionsof Paragraph 1 of this Order and stating that the employees ofRespondent are free to join or assist Packing House Employees-Union, Local 19653, A. F. of L., and that such action on their partwill not effect their employment status with Respondent.(d)Notify the Regional Director for the Twentieth Region, inwriting, within twenty days from the date of this Order, of thesteps taken by Respondent to comply herewith.-V.After the entry of the Order by the National Labor RelationsBoard as provided for in Paragraph IV hereof, there may beentered in the United States Circuit Court of Appeals for theNinth Circuit, a decree by said Court enforcing said Order in full,and each of the parties hereto hereby consents to the entry of saiddecree and hereby waives prior notice thereof.VI.It is expressly understood and agreed that this stipulation issubject to the approval of the National Labor Relations Board.VII.This stipulation contains the entire agreement between theparties hereto and there is no understanding, oral or written,adding to or in anywise altering the provisions of this stipulation.On February 28, 1942, the Board issued- its Order approving theabove stipulation and making it a part of the record in the case.Upon the above stipulation and the entire record in the case, theBoard makes the following: 568DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE, BUSINESS OF THE RESPONDENTThe respondent is an individual doing .business as Vagim PackingCompany and has his principal office and place of business at Fresno,Fresno County, California, where, he is engaged in the business ofprocessing and packing raisins,,figs, and other dried fruits.The rawmaterials purchased by, the -respondent consist principally .of fruitgrown and dried in the vicinity of Fresno, California.During thecalendar year 1941, the respondent sold dried fruit products in anamount in excess of $1,000,000, 95 percent of which were sold andtransported by the respondent to points outside the State of California.The respondent's business at the present time is substantially, thesame as during the year 1941.The respondent admits that he isengaged in commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the foregoing findings of fact, the stipulation andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that,the respondent, J. , G. Vagim, doing business asVagim^ Packing Company, his agents,, successors, and assigns shall:1.Cease and desist from:(a) In any manner interfering with, restraining, or coercing hisemployees in the exercise of their right to form, join, of assist labororganizations, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection;(b)Discouraging membership in Packing House Employees Union,Local' 19653, A. F. of E., or any other labor organization of his- employ-ees, by discriminating against said employees in respect to their hireor tenure of employment or any term or condition thereof.2.Take the following affirmative action which will effectuate thepolicies of the Act:(a)Offer to Charles W. Morgan, Rivers Spradling and LorenzoAllie, reinstatement to their former or substantially equivalent posi-tions at the beginning, of the 1942' season, without prejudice to theirseniority or other rights or privileges, before offering employment toany individual not in 1 he employ of Respondent on October 8, 1941;(b)Make whole Rivers Spradhng and Lorenzo Allie for any lossof pay 'they may have suffered from October 9, 1941, down to thedate hereof by payment to Rivers Spradling of the sum of forty-five J.G. VAGIM569dollars ($45.00) and by payment to Lorenzo Allie of the sum of forty-five dollars ($45.00);(c)Post and maintain for sixty (60) consecutive days, notices inconspicuous places in its Fresno plant, setting forth the provisionsof Paragraph 1 of this Order and stating that the employees ofRespondent are free to join or assist Packing House Employees Union;Local 19653, A. F. of L., and that such action on their part will notaffect their employment status with Respondent;(d)Notify- the Regional Director for the Twentieth Region, inwriting, within twenty (20) days from the date of this Order, of thesteps taken by Respondent to comply herewith.